Citation Nr: 0928163	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  04-42 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
disability. 

2.  Entitlement to service connection for respiratory 
disability.  

3.  Entitlement to service connection for a chronic 
disability manifested by fainting spells.

4.  Entitlement to a higher initial rating for posttraumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had over 20 years of active duty service ending 
with his retirement in May 1991.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2004, a 
statement of the case was issued in November 2004, and a 
substantive appeal was received in December 2004.  

Further, the March 2004 rating decision also denied 
entitlement to service connection for PTSD, and the Veteran's 
notice of disagreement and substantive appeal indicated that 
he wished to also appeal this issue.  However, a subsequent 
rating decision in January 2009 granted service connection 
for PTSD.  Thus, this issue is no longer in appellate status. 

The Board notes that the issue of service connection for 
malaria was also on appeal from the March 2004 rating 
decision.  However, in a December 2004 statement, the Veteran 
withdrew his appeal of this issue.  Nevertheless, the RO 
mistakenly addressed this issue in an August 2008 
supplemental statement of the case.  Subsequently, in an 
August 2008 statement, the Veteran appeared to again be 
claiming service connection for malaria.  It appears that the 
RO treated this statement as a claim to reopen.  
Nevertheless, in a June 2009 statement, the Veteran confirmed 
his desire to withdraw his appeal with respect to this issue.  
Thus, there remain no allegations of errors of fact or law 
for appellate consideration of this issue.  See 38 C.F.R. § 
20.204

Finally, the Board notes that in a June 2009 statement, the 
Veteran claimed that he had not received retroactive payment 
for his compensation award.  This matter is referred back to 
the RO for appropriate action.

The issues of entitlement to service connection for 
respiratory disability and disability manifested by fainting 
spells as well as entitlement to a higher initial rating for 
PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral hip disability was not manifested during the 
Veteran's active duty service or for many years thereafter, 
nor is any current hip disability otherwise related to such 
service or to any injury during service. 


CONCLUSION OF LAW

Bilateral hip disability was not incurred in or aggravated by 
the Veteran's active duty service, nor may it be presumed to 
be incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in a September 2003 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to service connection for 
bilateral hip disability.  The appellant was also advised of 
the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in September 2003, which was prior to 
the March 2004 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but there has been no notice of 
the types of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for service 
connection for bilateral hip disability, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

In sum, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment and personnel records as well as post 
service private and VA treatment records.  The Board notes 
that it appears that the Veteran has been receiving Social 
Security Administration (SSA) disability benefits as of July 
27, 2003, the date that the Veteran suffered a 
cerebrovascular accident (CVA).  Nevertheless, the Board 
concludes that these records are not necessary to decide this 
issue because these records pertain to the CVA, which is not 
currently on appeal.  Further, the Veteran has not asserted 
that these records are relevant to the issue of bilateral hip 
disability on appeal.  Thus, the Veteran is not prejudiced by 
the Board proceeding with the issuance of a final decision 
although these records have not been obtained.  In 
conclusion, the Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

With respect to the issue of entitlement to service 
connection for bilateral hip disability, a VA examination 
with nexus opinion is not required in order to make a final 
adjudication.  McLendon v. Nicholson, 20 Vet.App. 79 (2006), 
states, that in disability compensation (service connection) 
claims, VA must provide a medical examination [for a nexus 
opinion, as applicable] when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
set forth in McLendon are not met in this case. 

Initially, the evidence does not establish that the Veteran 
suffered "an event, injury or disease in service," with 
regard to his hips, so it is not necessary to obtain a VA 
medical opinion with regard to etiology.  38 U.S.C.A.  
§ 5103A(d); 38 C.F.R.  § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the Veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the manifestation of a bilateral hip 
disability or respiratory disability in service.  Moreover, 
given the absence of any competent evidence of the claimed 
post-service disability until eight years after service, any 
current opinion provided at this point would be no more than 
speculative.  See 38 C.F.R. § 3.102 (2007) (a finding of 
service connection may not be based on a resort to 
speculation or even remote possibility).  

In this case, the Board finds that a VA medical opinion or 
examination is not necessary with regard to the question of 
etiology of any bilateral hip disability.  Because the 
evidence does not establish that the Veteran suffered "an 
event, injury or disease in service" as it relates to his 
claim of service connection for these disabilities, it is not 
necessary to obtain a VA medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds it unnecessary to require the 
Veteran to report for a VA medical examination or to ask a 
medical expert to review the record because any examination 
report or medical opinion could not provide competent 
evidence of the manifestation of a bilateral hip disability 
in service.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue of entitlement to service connection for bilateral 
hip disability. 

Analysis

The Veteran is seeking service connection for bilateral hip 
disability.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records are silent with respect to any 
injury to or disability of the hips.  Inservice examinations 
in 1975, 1977, 1978 and 1981 all showed the lower extremities 
as clinically normal, and the Veteran did not relate any hip 
complaints.  The Board notes that service treatment records 
showed numerous clinical visits for a number of unrelated 
disorders.  Significantly, an April 1991 retirement service 
examination also showed that the lower extremities were 
evaluated as clinically normal, and again, the Veteran did 
not relate any hip complaints.  

VA treatment records from July 1999 to April 2001, which were 
printed in August 2008, have been associated with the claims 
file.  In July 1999, the Veteran presented for primary care 
and indicated that he had not had a primary care provider for 
nine years since he was on active duty.  The Veteran reported 
bilateral hip pain that came on about ten years ago, but he 
noticed no injury to the hips.  A contemporaneous x-ray 
showed minor degenerative findings.  Subsequent VA treatment 
records showed continuing complaints of hip pain.  However, 
these records are silent with respect to any finding of a 
bilateral hip disability that manifested in service.  

Post service private treatment records from Mercy Medical 
Center from 2002 to 2003 have also been associated with the 
claims file.  These records are silent wit respect to any hip 
problems.  Further a November 2002 X-ray of the hips was 
normal.  

After reviewing the record, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for bilateral hip disability.  
Importantly, the service treatment records are silent with 
respect to any injury to or complaints concerning the hips.  
Further, the Veteran's current contentions regarding hip 
problems since service are simply inconsistent with the 
overall evidence of record.  For example, the Veteran sought 
medical treatment on numerous occasions during service, but 
no hip complaints or clinical findings are documented.  Under 
the circumstances, the Board believes it reasonable to assume 
that the Veteran would have reported any hip problems to 
medical personnel.  Moreover, as there was no medical 
evidence of arthritis within one year of retirement, the 
service incurrence of arthritis of the hips may not be 
presumed.  Significantly, there is no competent medical 
evidence providing a nexus between the Veteran's bilateral 
hip disability and service.  Further, it was eight years 
after the Veteran's retirement from service before any 
evidence of hip pain so there is no supporting evidence of a 
continuity of pertinent symptomatology.  A lengthy period 
without evidence of treatment may also be viewed as evidence 
weighting against the veteran's claim.  See generally Maxson 
v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  

The Board acknowledges the Veteran's statements indicating 
that he has had bilateral hip pain since service.  However, 
medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  Nevertheless, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, as discussed 
above, the Board assigns no probative weight to the Veteran's 
current assertions as they are inconsistent with the other 
evidence of record.

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for bilateral hip disability.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hip disability is not 
warranted.  To that extent, the appeal is denied. 


REMAND

The present appeal also includes the issue of entitlement to 
service connection for respiratory disability.  
Significantly, a September 1972 service report of medical 
history showed that the Veteran complained of a chronic 
cough.  Moreover, the April 1991 retirement examination noted 
a lung and chest abnormality.  Further, a July 2003 private 
treatment record showed a past medical history of chronic 
obstructive lung disease and the examiner noted that the 
Veteran had COPD changes with dyspnea and exertion.  The 
Veteran has asserted that his current respiratory disability 
is due to exposure to jet fuel, asbestos or herbicides while 
in service.  Thus, given the notations in service and the 
evidence of a current disability, the Board finds that a VA 
examination is required in order to meet the requirements of 
38 C.F.R. § 3.159(c)(4), see McLendon v. Nicholson, 20 
Vet.App. 79 (2006).

The Veteran is also seeking service connection for a chronic 
disability manifested by fainting spells.  A February 1986 
service treatment record showed an assessment of simple 
syncope secondary to sleep/food deprivation.  Further, an 
August 2003 private treatment record also showed an 
impression of near syncope.  Thus, given the incident in 
service as well as the incident after service, the Board 
finds that a VA examination is required in order to meet the 
requirements of 38 C.F.R. § 3.159(c)(4), see McLendon v. 
Nicholson, 20 Vet.App. 79 (2006).  Further, the Veteran has 
also asserted that his fainting disability is secondary to 
his service-connected PTSD.  When determining service 
connection, all theories of entitlement must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); 
see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001).  Thus, the VA examination should also address whether 
a disability manifested by fainting spells is proximately due 
to or aggravated by the Veteran's service-connected PTSD. 

Further, as previously mentioned, in the January 2009 rating 
decision, the RO granted service connection for PTSD.  In 
June 2009, the Veteran filed with the RO a timely notice of 
disagreement concerning the assigned rating pursuant to 
38 C.F.R. § 20.201.  The RO has not issued a statement of the 
case with respect to this issue.  The United States Court of 
Appeals for Veterans Claims has held that, where the record 
contains a notice of disagreement as to an issue, but no 
statement of the case, the issue must be remanded to the AOJ 
to issue a statement of the case, and to provide the veteran 
an opportunity to perfect the appeal.  Manlincon v. West, 12 
Vet.App. 238 (1999).

Lastly, as previously stated in the analysis part of 
this decision, VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Since the Board 
is remanding this case for other matters, it is 
reasonable for the RO to give additional VCAA notice to 
comply with Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.	The RO should send the Veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet.App.473 (2006).  

2.  With regard to the a initial higher 
rating for PTSD issue, the RO should take 
appropriate action pursuant to 38 C.F.R. 
§ 19.26 (2008), to include furnishing the 
Veteran and his representative with an 
appropriate statement of the case.  The 
Veteran and his representative should be 
advised of the need to file a timely 
substantive appeal if the Veteran desires 
to complete an appeal as to this issue.

3.  The Veteran should be scheduled for a 
VA  examination to determine the nature, 
extent and etiology of any current 
respiratory disability.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  After examining the Veteran 
and reviewing the claims file, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any current respiratory disability 
is related to service, to include 
exposure to asbestos, jet fuel and 
herbicides.  

4.  The Veteran should be scheduled for a 
VA examination to determine the nature, 
extent and etiology of any current 
disability manifested by fainting spells.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  After examining 
the Veteran and reviewing the claims 
file, the examiner should clearly 
delineate whether the Veteran currently 
suffers from a chronic disability 
manifested by fainting spells.  If so, 
the examiner should offer an opinion as 
to the following:

a) is it at least as likely as not (a 50% 
or higher degree of probability) that any 
current disability manifested by fainting 
spells is related to service?

b) is it at least as likely as not (a 50 
percent or more likelihood) that any 
current disability manifested by fainting 
spells is caused by the Veteran's 
service-connected PTSD? 

 c)  is it at least as likely as not (a 
50 percent or more likelihood) that any 
current disability manifested by fainting 
spells has been aggravated by the 
Veteran's service-connected PTSD?
  
5.  After the VA examinations, the issues 
of service connection for respiratory 
disability and disability manifested by 
fainting spell should be readjudicated.  
If the benefits sought on appeal are not 
granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


